DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 8, 2021 has been entered.

Response to Arguments
With regard to the Applicants’ Remarks dated March 31, 2021:
Regarding the rejection of claims 4-7, 14-22, and 24 under 35 U.S.C. 103(a), Applicant’s amendment and arguments have been fully considered and are sufficient. In particular, Applicants argue that “Bryant, however, does not teach or suggest “generate a record for the device in a device status table,” “mark a status of the device in the device status table as guest,” “in response to identifying a successful login attempt, change the status of the device in the device status table from guest to authenticated,” or “change the status for the device in the device status table from guest to rogue in response to the failure counter exceeding a predefined value.” In particular, Bryant does not mention a status table for the status of a device and thus does not mention generating a record in the status table or marking the status of a device based on information identified from authentication attempt related traffic of the device. Therefore, Bryant fails to teach or suggest at least the above emphasized claim features”. Examiner agrees. Applicants further argue that “Wahl, however, does not teach or suggest “generate a record for the device in a device status table,” “mark a status of the device in the device status table as guest,” “in response to identifying a successful login attempt, change the status of the device in the device status table from guest to authenticated,” or “change the status for the device in the device status table from guest to rogue in response to the failure counter exceeding a predefined value.” Rather, Wahl describes a misuse protection agent that uses a last successful and unsuccessful login date to provide additional protection (e.g., request additional authentication) under particular circumstances. Wahl, thus, does not update the status of a device in a device status table to rogue or authenticated based on identified successful or unsuccessful authentication attempts and a failed attempt counter. Instead, Wahl describes that a status of a user request to access a resource to “PENDING” while the system waits for an administrator to review the access request. (Wahl, Paragraph [0043].) Thus, Wahl fails to cure the deficiencies of Bryant with respect to claim 4 discussed above”. Examiner agrees. Applicants also argue that “Canestro, however, does not teach or suggest “generate a record for the device in a device status table,” “mark a status of the device in the device status table as guest,” “in response to identifying a successful login attempt, change the status of the device in the device status table from guest to authenticated,” or “change the status for the device in the device status table from guest to rogue in response to the failure counter exceeding a predefined value.” While Canestro identifies potential threats from a log file, Canestro does not generate and update a status of a device based on authenticated or failed login attempts identified from authenticated attempt related data traffic. Particularly, Canestro describes providing the list of possible threats to an administrative user (Canestro, Col. 7, lines 5-15) rather than updating a status of a device in response to an authentication or threshold number of failed authentication attempts. Thus, Canestro fails to cure the deficiencies of Bryant, Wahl, and Canestro with respect to claim 4”. Examiner agrees. Applicants also argue that “Rhoades, however, does not teach or suggest “generate a record for the device in a device status table,” “mark a status of the device in the device status table as guest,” “in response to identifying a successful login attempt, change the status of the device in the device status table from guest to authenticated,” or “change the status for the device in the device status table from guest to rogue in response to the failure counter exceeding a predefined value.” While Rhoades identifies authentication results from a message, Rhoades does not mention generating or updating a status in a device status table in a using the extracted result, nor does Rhoades mention that the status is updated from guest to authenticated or rogue based on the extracted results. Thus, Rhoades also fails to cure the deficiencies of Bryant, Wahl, and Canestro with respect to claim 4”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 4-7, 14-22, and 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 4, including steps that generate a record for the device in a device status table; mark a status of the device in the device status table as guest; in response to identifying a successful login attempt, change the status of the device in the device status table from guest to authenticated; and change the status for the device in the device status table from guest to rogue in response to the failure counter exceeding a predefined value. Independent claims 14, 18, and 22 recite similar features. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/OLEG SURVILLO/Primary Examiner, Art Unit 2442